Citation Nr: 0116865	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, son, and son-in-law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 1946 
and from November 1950 to September 1954.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1999 RO rating decision which denied an increase 
in a 30 percent evaluation for the veteran's service-
connected generalized anxiety disorder.  He testified in 
support of his claim at a Board hearing held at the RO 
(Travel Board hearing) in March 2001.

At his Board hearing, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU 
rating).  The TDIU claim has not been adjudicated by the RO, 
and is not on appeal at this time.  The Board refers the TDIU 
claim to the RO for appropriate action.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence on his claim for an increased 
rating for his service-connected generalized anxiety 
disorder.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

A number of medical records in recent years show both 
service-connected and non-service-connected ailments.  For 
example, an August 1999 discharge summary from the North 
Adams Regional Hospital indicated an Axis I diagnosis of 
atypical bipolar disorder.  Axis III diagnoses included 
Parkinson's disease, diabetes mellitus, hypertension, and 
status post cerebrovascular accident.  It was noted, at that 
time, that the veteran had a severe decrease in functioning 
due to medical problems.

The veteran was last afforded a VA psychiatric examination in 
September 1999.  The Axis I diagnoses included generalized 
anxiety disorder and conversion disorder.  The examiner also 
indicated Axis III diagnoses of essential tremor; 
cerebrovascular accident, left parietal lobe; diabetes 
mellitus, Type II, insulin requiring; hyperlipidemia; 
hypertension; status post appendectomy; and status post L5-S1 
diskectomy.  The examiner noted that there were moderate 
stressors (chronic medical conditions) and assigned a Global 
Assessment of Functioning (GAF) score of 25.  The examiner 
commented that the veteran had clearly undergone a 
deterioration since his cerebrovascular accident in 1998.  
The examiner remarked that the veteran's generalized anxiety 
disorder appeared to have worsened as a result of his having 
more physical symptoms to generally worry about.  The 
examiner also stated that the veteran's generalized anxiety 
disorder negatively compounded his adjustment to the Axis III 
disorders which in turn, negatively compounded his 
generalized anxiety disorder.  

The file refers to the veteran receiving additional 
psychiatric treatment subsequent to the September 1999 VA 
psychiatric examination.  A March 2001 statement from a VA 
physician indicates that over the past few years, the veteran 
had shown considerable deterioration.  The physician noted 
that some of the deterioration was due to stressors and some 
of it was due to age-related cognitive decline and that some 
of it was just the natural course of the veteran's illness.  
The physician stated that the veteran had undergone several 
hospitalizations at local community hospitals and that he had 
exhibited some of the worse symptoms of his illness that he 
had ever witnessed in a patient.  The physician reported that 
he believed that the veteran was totally disabled and unable 
to maintain any sort of employment.  

At the March 2001 Board hearing, the veteran and his 
witnesses indicated that he received treatment at both 
private and VA facilities subsequent to an August 1999 
hospitalization and September 1999 VA examination.  Reference 
was made to treatment at VA medical facilities in Northamptom 
and Pittsfield, Massachusetts and at North Adams Regional 
Hospital.  Related medical records should be obtained.   
Veterans Claims Assistance Act of 2000;  Bell v. Derwinski, 2 
Vet.App. (1992).  It is also the judgment of the Board that 
the veteran have another VA examination to clarify 
symptomatology referable to his service-connected generalized 
anxiety disorder as opposed to his multiple non-service-
connected disorders.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all of 
the veteran's VA psychiatric inpatient and 
outpatient treatment records, dated since 
August 1999, including records from the VA 
medical facilities in Northhampton and 
Pittsfield.

The RO should also obtain copies of all of 
the veteran's non-VA psychiatric inpatient 
and outpatient treatment records, dated 
since August 1999, including from North 
Adams Regional Hospital.  The veteran 
should execute any necessary release forms 
for this purpose.

2.  After the above development has been 
accomplished, the RO should have the 
veteran undergo a VA psychiatric 
examination in order to determine the 
severity of his service-connected 
generalized anxiety disorder.  The claims 
folder should be provided to and reviewed 
by the examining psychiatrist.  All 
indicated tests and studies should be 
accomplished.  Findings should be reported 
in detail, with specific reference to 
signs and symptoms listed in the rating 
criteria for mental disorders.  A GAF 
score should be assigned and explained.  
The doctor should indicate whether or not 
the GAF score solely reflects impairment 
from the service-connected generalized 
anxiety disorder; the doctor should 
specify the degree of occupational and 
social impairment attributable solely to 
the service-connected generalized anxiety 
disorder as opposed to non-service-
connected mental and physical disorders.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a 
generalized anxiety disorder.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. Tobin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




